 


110 HR 6291 IH: Oregon Treasures Act of 2008
U.S. House of Representatives
2008-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6291 
IN THE HOUSE OF REPRESENTATIVES 
 
June 18, 2008 
Mr. DeFazio (for himself, Mr. Blumenauer, Mr. Wu, and Ms. Hooley) introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To adjust the boundary of Oregon Caves National Monument, to amend the Wild and Scenic Rivers Act to designate certain river segments in Oregon as wild or scenic rivers, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Oregon Treasures Act of 2008.   
2.Oregon Caves Boundary Adjustment 
(a)FindingsCongress finds the following: 
(1)Oregon Caves National Monument, an area of approximately 480 acres in the Siskiyou Mountains of southern Oregon, was established by Presidential Proclamation 876 on July 12, 1909, to protect the caves, which were determined to have unusual scientific interest and importance. 
(2)Administration of the Monument was transferred from the Forest Service to the National Park Service on June 10, 1933, by Executive Order 6166. 
(3)The Monument’s 1999 General Management Plan recommends adding surrounding lands to the Monument in order to provide better protection for cave ecology, surface and subsurface hydrology, public water supply, trails and views, and to establish a logical topographical boundary and enhance public outdoor recreational opportunities. 
(b)Definitions In this Act: 
(1)Grazing allotmentThe term grazing allotment means the Big Grayback Grazing Allotment in the Rogue River-Siskiyou National Forest or the Billy Mountain Grazing Allotment on nearby Bureau of Land Management land. 
(2)Grazing permit or leaseThe term grazing permit or lease means any document authorizing the use of a grazing allotment for the purpose of grazing livestock for commercial purposes. 
(3)LesseeThe term lessee means a livestock operator that holds a valid existing grazing lease for a grazing allotment. 
(4)MapThe term map means the map titled Oregon Caves National Monument, Proposed Boundary, numbered 150/80,023, and dated June 2008. 
(5)MonumentThe term Monument means the Oregon Caves National Monument established by Presidential Proclamation 876 of July 12, 1909. 
(6)PermitteeThe term permitee means a livestock operator that holds a valid existing grazing permit for a grazing allotment. 
(7)Secretary concernedThe term Secretary concerned means the Secretary of the Interior or the Secretary of Agriculture, as appropriate. 
(c)Boundary Adjustment; Land Transfer 
(1)Monument boundaryThe boundary of the Monument is adjusted to— 
(A)include approximately 4,070 acres of land identified as Proposed Addition Lands on the map; and 
(B)exclude approximately 4 acres of land located in the city of Cave Junction, Oregon and identified as Water Treatment Plant-Cave Junction Unit on the map.  
(2)Land transferThe Secretary of Agriculture shall transfer administrative jurisdiction of the land referred to in paragraph (1) to the Secretary of the Interior, and shall adjust the boundary of Rogue River-Siskiyou National Forest to exclude the transferred land. 
(3)Availability of mapThe map shall be on file and available for public inspection in the appropriate offices of the National Park Service.  
(d)Ecological Forest RestorationAs soon as practicable after the date of the enactment of this Act, the Secretary concerned shall implement forest restoration activities within the Monument boundary. Such activities shall— 
(1)reduce the risk of losing key ecosystem components; 
(2)restore the proper role of fire in the ecosystem; and 
(3)ensure that forest attributes, such as species composition and structure, are intact and functioning within a historical range. 
(e)Voluntary Donation of Grazing Permits or Leases 
(1)Acceptance of donationThe Secretary concerned shall accept any grazing permit or lease, or a portion thereof, that is donated by a permitee or lessee.   
(2)TerminationThe Secretary concerned shall terminate any grazing permit or lease acquired under paragraph (1). 
(3)No new grazing permit or leaseWith respect to each grazing permit or lease donated under paragraph (1), the Secretary concerned shall— 
(A)not issue any new grazing permit or lease within the grazing allotment covered by the grazing permit or lease; and 
(B)ensure a permanent end to livestock grazing on the grazing allotment covered by the grazing permit or lease. 
(4)Effect of donationA lessee who donates a grazing permit or lease, or a portion thereof, under this section shall be deemed to have waived any claim to any range improvement on the associated grazing allotment. 
3.Wild and Scenic River Designations 
(a)Oregon Caves Creek AdditionsSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding at the end the following: 
 
( )Oregon caves national monument, OregonThe following segments in the State of Oregon, to be administered by the Secretary of the Interior: 
(A)Cave CreekThe approximately 2.6 mile segment of Cave Creek from the headwaters at the River Styx to the boundary between the Oregon Caves National Monument and the Rogue River-Siskiyou National Forest as a recreational river. 
(B)Lake CreekThe approximately 3.6 mile segment of Lake Creek from the headwaters at Bigelow Lakes to the confluence with Cave Creek as scenic river. 
(C)No Name CreekThe approximately 0.6 mile segment of No Name Creek from the headwaters to the confluence with Cave Creek as a wild river. 
(D)Panther CreekThe approximately 0.8 mile segment of Panther Creek from the headwaters to the confluence with Lake Creek as a scenic river.  
(E)River StyxThe segment of the River Styx from the source to the confluence with Cave Creek as a recreational river. 
(F)Upper Cave CreekThe segment of Upper Cave Creek from the headwaters to the confluence with the River Styx as a recreational river. . 
(b)Rogue River Additions 
(1)Section 3(a)(5) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended— 
(A)by striking The segment and inserting (A) The segment; and  
(B)by adding at the end the following: 
 
(B)Additional areasIn addition to the segment described in subparagraph (A), the following segments: 
(i)Kelsey creek 
(I)The approximately 2.2 miles from its headwaters to the eastern section line of 32S 8W sec. 30 as a recreational river. 
(II)The approximately 7.1 miles from the eastern section line of 32S 8W sec. 30 to the confluence with the Rogue River as a wild river. 
(ii)East fork kelsey creek 
(I)The approximately 0.1 miles of East Fork Kelsey Creek from its headwaters to 0.1 miles downstream of road 32–7–19.3 as a scenic river. 
(II)The approximately 4.7 miles of East Fork Kelsey Creek downstream from 0.1 miles downstream of road 32–7–19.3 to the confluence with Kelsey Creek as a wild river. 
(iii)Whisky creek 
(I)The approximately 0.6 miles of Whisky Creek from the confluence of the East Fork and West Fork to 0.1 miles downstream from road 33–8–23 as a recreational river. 
(II)The approximately 1.9 miles from 0.1 miles downstream from road 33–8–23 to the confluence with the Rogue River as a wild river. 
(iv)East fork whisky creek 
(I)The approximately 0.1 miles of East Fork Whisky Creek from its headwaters to 0.1 miles downstream of road 34–8–1 as a scenic river. 
(II)The approximately 3.7 miles of East Fork Whisky Creek from 0.1 miles downstream of road 34–8–1 to the confluence with Whisky Creek as a wild river. 
(v)West fork whisky creekThe approximately 4.8 miles of West Fork Whisky Creek from its headwaters to the confluence of the Rogue River as a wild river.  
(vi)Big windy creek 
(I)The approximately 1.5 miles from its headwaters to 0.1 miles downstream from road 34–9–17.1 as a scenic river. 
(II)The approximately 5.8 miles from 0.1 miles downstream from road 34–9–17.1 to the confluence with the Rogue River as a wild river. 
(vii)East fork big windy creek 
(I)The approximately 0.2 miles of East Fork Big Windy Creek from its headwaters to 0.1 miles downstream from road 34–8–36 as a scenic river. 
(II)The approximately 3.7 miles from 0.1 miles downstream from road 34–8–36 to the confluence with Big Windy Creek as a wild river. 
(viii)Little windy creek 
(I)The approximately 1.1 miles of Little Windy Creek from its headwaters to 0.1 miles downstream of road 34–8–36 as a scenic river. 
(II)The approximately 1.9 miles from 0.1 miles downstream of road 34–8–36 to the confluence with the Rogue River as a wild river. 
(ix)Howard creek 
(I)The approximately 0.3 miles of Howard Creek from its headwaters to 0.1 miles downstream of road 34–9–34 as a scenic river. 
(II)The approximately 6.9 miles of Howard Creek from 0.1 miles downstream of road 34–9–34 to the confluence with the Rogue River as a wild river. 
(x)Mule creek 
(I)The approximately 0.2-mile section of Mule Creek from the headwaters to 0.1 miles downstream from road 32–9–15.1 as a scenic river. 
(II)The approximately 11.2 miles from 0.1 miles downstream from road 32–9–15.1 to the confluence with the Rogue River as a wild river. 
(xi)Grave creek 
(I)The approximately 1.6-mile section of Grave Creek from the confluence of Wolf Creek downstream as a scenic river. 
(II)The approximately 8.2-mile section of Grave Creek from 1.6 miles downstream of the confluence of Wolf Creek to the confluence with the Rogue River as a recreational river. 
(xii)Anna creekThe approximately 3.5-mile section of Anna Creek from its headwaters to the confluence with Howard Creek as a wild river.  
(xiii)Missouri creek 
(I)The approximately 2.6 miles of Missouri Creek from its headwaters to north section line of 33S 10W sec. 25 as a scenic river. 
(II)The approximately 2.2-mile section of Missouri Creek from north section line of 33S 10W sec. 25 to the confluence with the Rogue River as a wild river. 
(xiv)Jenny creek 
(I)The approximately 0.3-mile section of Jenny Creek from its headwaters to 0.1 miles downstream from road 34–9–7 as a scenic river. 
(II)The approximately 4.6-mile section of Jenny Creek from 0.1 miles downstream from road 34–9–7 to the confluence with the Rogue River as a wild river. 
(xv)Rum creek 
(I)The approximately 2-mile section of Rum Creek from its headwaters to 0.1 miles downstream from road 34–8–34 as a scenic river. 
(II)The approximately 2.4-mile section of Rum Creek from 0.1 miles downstream from road 34–8–34 to the confluence with the Rogue River as a wild river. 
(xvi) East fork rum creek 
(I)The approximately 0.5-mile section of East Rum Creek from the headwaters to 0.1 miles downstream of road 34–8–10.1 as a scenic river. 
(II)The approximately 1.5-mile section of East Rum Creek from 0.1 miles downstream of road 34–8–10.1 to the confluence with Rum Creek as a wild river. 
(xvii)Wildcat creekThe approximately 1.7-mile section of Wildcat Creek from its headwaters downstream to the confluence with the Rogue River as a wild river.  
(xviii)Montgomery creekThe approximately 1.8-mile section of Montgomery Creek from its headwaters downstream to the confluence with the Rogue River as a wild river.  
(xix)Quartz creek 
(I)The approximately 0.5-mile section of Quartz Creek from its headwaters to 0.1 miles downstream from road 35–9–1.2 as a recreational river. 
(II)The approximately 2.8-mile section from 0.1 miles downstream from road 35–9–1.2 to the confluence of the North Fork Galice Creek as a scenic river.  
(xx)Hewitt creek 
(I)The approximately 1.3-mile section of Hewitt Creek from its headwaters to 0.1 miles downstream of road 33–9–21 as a scenic river. 
(II)The approximately 1.3-mile section of Hewitt Creek from 0.1 miles downstream of road 33–9–21 to the confluence with the Rogue River as a wild river. 
(xxi)Bunker creekThe approximately 6.6 miles from its headwaters to the confluence with the Rogue River as a wild river.  
(xxii)Dulog creek 
(I)The approximately 0.8 miles of Dulog Creek from its headwaters to 0.1 miles downstream of road 34–8–36 as a scenic river. 
(II)The approximately 1.0 miles of Dulog Creek from 0.1 miles downstream of road 34–8–36 to the confluence with the Rogue River as a wild river.   
(xxiii)Galice creekThe approximately 2.2 miles of Galice Creek from the confluence with the North and South Forks of Galice Creek to the confluence with the Rogue River as a recreational river.  
(xxiv)North fork galice creek 
(I)The approximately 1.2-mile section of North Fork Galice Creek from its headwaters to 0.1 miles upstream of road 34–8–36 as a scenic river. 
(II)The approximately 4.5-mile section of North Fork Galice Creek from 0.1 miles upstream of road 34–8–36 to the confluence with Galice Creek as a recreational river. 
(xxv)Quail creek 
(I)The approximately 0.7 miles from its headwaters to 0.1 miles downstream from road 32–9–14.2 as a scenic river. 
(II)The approximately 1.8 miles from to 0.1 miles downstream from road 32–9–14.2 to the confluence with the Rogue River as a wild river. 
(xxvi)Meadow creekThe approximately 4.1 miles of Meadow Creek from its headwaters to the confluence with the Rogue River as a wild river.  
(xxvii)Russian creek 
(I)The approximately 0.4 miles of Russian Creek from its headwaters to 0.1 miles downstream from road 33–8–21 as a scenic river. 
(II)The approximately 2.2 miles of Russian Creek 0.1 miles downstream from road 33–8–21 to the confluence with the Rogue River as a wild river. 
(xxviii)Alder creekThe approximately 1.2 miles of Alder Creek from its headwaters to confluence with the Rogue River as a wild river.  
(xxix)Booze creekThe approximately 1.5 miles of Booze Creek from its headwaters to the confluence with the Rogue River as a wild river.  
(xxx)Bronco creekThe approximately 1.8 miles of Bronco Creek from its headwaters to the confluence with the Rogue River as a wild river.  
(xxxi)Centennial gulch creekThe approximately 1.9 miles of Centennial Gulch Creek from its headwaters to the confluence with the Rogue River as a recreational river.  
(xxxii)Copsey creekThe approximately 1.5 miles of Copsey Creek from its headwaters to the confluence with the Rogue River as a wild river.  
(xxxiii)Corral creekThe approximately 0.5 miles of Corral Creek from its headwaters to the confluence with the Rogue River as a wild river.  
(xxxiv)Cowley creekThe approximately 0.9 miles of Cowley Creek from its headwaters to the confluence with the Rogue River as a wild river.  
(xxxv)Ditch creek 
(I)The approximately 0.5-mile section of Ditch Creek from its headwaters 0.1 miles downstream from road 33–5–9.2 as a scenic river. 
(II)The approximately 1.9-mile section of Ditch Creek from 0.1 miles downstream from road 33–5–9.2 to its confluence with the Rogue River as a wild river.  
(xxxvi)Francis creekThe approximately 0.9 miles of Francis Creek from its headwaters to the confluence with the Rogue River as a wild river.  
(xxxvii)Long gulch  
(I)The approximately 1.4-mile section of Long Gulch from the headwaters to 0.1 miles downstream from road 34–9–21 as a scenic river. 
(II)The approximately 1.1-mile section of Long Gulch from 0.1 miles downstream of road 34–9–21 to the confluence with the Rogue River as a wild river. 
(xxxviii)Bailey creek 
(I)The approximately 1.0-mile section of Bailey Creek from its headwaters to 0.1 miles downstream from road 34–8–22.2 as a scenic river. 
(II)The approximately 2.1-mile section of Bailey Creek from 0.1 miles downstream from road 34–8–22.2 to the confluence of the Rogue River as a wild river. 
(xxxix)Shady creekThe approximately 0.7 miles of Shady Creek from its headwaters to the confluence with the Rogue River as a wild river.  
(xl)Slide creek 
(I)The approximately 0.5-mile section of Slide Creek from its headwaters to 0.1 miles downstream from road 33–9–6 as a scenic river. 
(II)The approximately 0.7-mile section of Slide Creek from 0.1 miles downstream of road 33–9–6 to the confluence with the Rogue River as a wild river. 
(C)In generalRiver segments referred to in subparagraph (B) shall include an average of 640 acres per mile measured from the ordinary high water mark on both sides of the river. All such wild, scenic, and recreation areas shall be managed as part of the Rogue Wild and Scenic River.. 
(2)WithdrawalSubject to valid rights, the Federal land within the boundaries of the river segments designated by subparagraph (B) of section 3(a)(5) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)), as added by paragraph (1) of this subsection, is withdrawn from all forms of— 
(A)entry, appropriation, or disposal under the public land laws; 
(B)location, entry, and patent under the mining laws; and 
(C)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials. 
(3)Windpower facilities prohibitedThe siting of windpower facilities within the lateral boundaries of a segment of the Rogue Wild and Scenic River designated by subparagraph (B) of section 3(a)(5) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)), as added by paragraph (1) of this subsection, is prohibited.  
 
